Citation Nr: 0924413	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-35 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a neurological disorder 
characterized as autonomic neuropathy with small fiber 
neuropathy.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the RO.  

The Veteran initially requested a hearing before a Veterans 
Law Judge at the RO.  However, in a January 2007 statement, 
she canceled her request.  She did testify at a personal 
hearing before a Decision Review Officer at the RO in April 
2006.  

The Board notes that the Veteran's claim for special monthly 
compensation based on the need for aid and attendance was 
denied in an October 2006 rating decision.  In documents 
forwarded to the Board and received in February 2009, it 
appears that she is again raising a claim for this benefit.  
The matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaint or 
finding of a chronic neurological impairment in service or 
for many years thereafter.  

2.  The currently diagnosed autonomic neuropathy with small 
fiber neuropathy is not shown to be due to the documented 
immunizations or an episode of mononucleosis in service or 
another event or incident of the Veteran's period of active 
service or to have been caused or aggravated by a service-
connected disability.   


CONCLUSION OF LAW

The Veteran's neurological disability characterized as 
autonomic neuropathy with small fiber neuropathy is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been so 
incurred therein, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a May 2003 letter, issued prior to the decision on appeal, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  Subsequently, in a March 2006 letter, she was advised 
of how disability ratings and effective dates were assigned.  

The case was thereafter readjudicated in a September 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the VCAA notice requirements have been satisfactorily 
met.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations and securing an additional medical opinion.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment records, post service private and VA 
treatment records, VA examination reports, VA and private 
medical opinions, treatise evidence, and the appellant's 
statements and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process.  Moreover, she has been represented 
throughout her claim and appeal.  

Any error in the notice or timing of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits at this time.  See 
Conway; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service (for 
multiple sclerosis, within 7 years of separation), such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  

A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. Brown, 
7 Vet. App. 260, 266 (1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Initially, the Board observes that the Veteran has not been 
diagnosed with multiple sclerosis.  While that diagnosis was 
considered a possibility when the Veteran first presented 
with her symptoms, current medical records show that that 
diagnosis has been ruled out and she has been diagnosed with 
autonomic neuropathy with small fiber neuropathy.  (See e.g., 
the January 2004 note from Amanda C. Peltier, M.D. and the 
March 2005 VA examination report)  

The service treatment record shows that the Veteran was seen 
on one occasion in November 1978 for complaints of numbness 
in both legs and for cold and tingling with sharp pain behind 
the knee.  The assessment was that of boot compression of the 
peroneal nerve.  

In October 1979, during service, the Veteran was diagnosed 
with mononucleosis.  In March 1981, she was seen for 
complaints of numbness and a tingling sensation in her left 
fingers that began at the neck for the past three days.  The 
diagnosis was that of spasm of the trapezius muscle trapping 
nerve.  

During her active duty service, the Veteran also underwent an 
appendectomy, a total abdominal hysterectomy, and an 
exploratory laparotomy due to lysis of adhesions.  

An immunization record indicates that the Veteran received 
approximately 14 vaccinations between July 1978 and June 
1981, including vaccines for polio, tetanus,-diphtheria, 
typhoid, tuberculosis, mononucleosis and meningococcal 
disease.  No reactions were reported.  Upon separation 
examination, no chronic neurological disability was reported.  

The Veteran is currently service-connected for posttraumatic 
stress disorder (PTSD), rated 70 percent; residuals of a 
total hysterectomy, rated 50 percent; postoperative 
laparotomy of pelvic adhesions with chronic low back pain, 
rated 10 percent; and a neurogenic bladder secondary to the 
hysterectomy, rated 60 percent.  

Upon VA examination in November 1981, there was no indication 
that the Veteran had a chronic neurological disability.  

Approximately 15 years after her discharge from service, the 
Veteran was seen for various neurological complaints such as 
leg weakness, restless leg syndrome, severe pain, weakness 
and fatigue.  After numerous clinical evaluations at VA and 
private facilities, she was diagnosed with a small fiber 
neuropathy with autonomic features.  

The Veteran, who is trained as a registered nurse, asserts 
that the currently diagnosed small fiber neuropathy with 
autonomic features began in or is otherwise related to her 
active military service, including the immunizations she 
received during her period of active duty or the service-
connected hysterectomy with neurogenic bladder.  

In addition to her assertions, in support of her claim, the 
Veteran submitted a February 2004 statement from Robert N. 
Huttinga, PA-C and William F. DuBois, II, M.D., of Eastside 
Family Medical.  They note that the cause of the Veteran's 
disease was unknown, but noted that there was some evidence 
that neuromuscular disorders "[could] possibly be connected 
to previous immunizations."  They opined that there was a 
"possible connection between [the Veteran's] neuromuscular 
disorder and previous immunizations."  

A journal article from Diabetes Spectrum discussed symptoms 
related to autonomic neuropathy.  A web article pertaining to 
autonomic neuropathy noted that the disease was typically 
associated with alcoholic neuropathy, diabetic neuropathy, 
and disorders involving sclerosis of tissues or surgical or 
traumatic injury to nerves (such as surgical vagotomy used to 
control stomach ulcers) and the use of anticholinergic 
medications.  She also submitted a list of journal articles 
on vaccines and the development of symptoms after individuals 
received various vaccinations, including rubella, polio, 
small pox, tetanus, hepatitis B, diphtheria, and influenza.  

An article on the website www.stopgettingsick.com, titled 
"Study Bolsters Evidence Linking Multiple Sclerosis to 
Mononucleosis Virus, reported that women whose blood 
contained significant levels of antibodies to the Epstein-
Barr virus were four times more likely to develop multiple 
sclerosis.  The virus, best known as a cause of 
mononucleosis, was noted to be linked to other ailments, 
including nerve disorders and cancers.  

An article on www.thinktwice.com discussed a database of 
vaccine-damaged children.  An abstract on neurological 
complications of swine influenza vaccination discussed that 
there were a large number of cases of Guillain-Barre syndrome 
resulting from the 1976 National Swine Influenza Immunization 
program.  

At a VA examination in March 2005, the Veteran gave a history 
of leg weakness and restless leg syndrome beginning in 1994 
that progressively became worse.  An extensive work-up 
disclosed findings consistent with a small-fiber neuropathy 
with a significant autonomic component.  

After a thorough review of the record, the examiner concluded 
that he could not conclude that the currently diagnosed 
disability was related to immunizations in service, 
mononucleosis in service, or the Veteran's surgeries in 
service without resort to speculation.  He noted that the 
Veteran's condition was highly unusual and recommended 
further examination by a neurologist.  

In a July 2005 VA examination report, the examiner concluded 
that the Veteran's neuropathy was unrelated to her service-
connected disabilities.  In a September 2005 addendum report, 
the physician also opined that the Veteran's neuropathy was 
not related to her immunizations in service or the 
mononucleosis in service.  

At a VA neurological examination in August 2006, a 
neurologist reviewed the claims files and clinical history 
and concluded that her small-fiber neuropathy with autonomic 
involvement was of unknown etiology.  It was noted that the 
known possible causes for her condition had been investigated 
but were negative.  It was also noted that the examiner was 
not familiar with any studies that would link her condition 
to a history of immunizations.  

The Board subsequently referred the case to a Board-certified 
neurologist for an opinion based on a full review of the 
record.  

In a comprehensive report dated in January 2009, the 
neurologist discussed the Veteran's complicated clinical 
history, reviewed all of the relevant medical records and 
concluded that, while it was "possible" that her multiple 
immunizations are collectively causal to her documented small 
fiber neuropathy, it was less than 50 percent likely that the 
Veteran's neuropathy was caused by her in-service 
immunizations or mononucleosis.  He noted that most 
complications of immunizations, including neurological 
complications, occur within days to perhaps one month of the 
immunization or the infectious mononucleosis rather than the 
years that had elapsed between the Veteran's immunizations 
and in-service mononucleosis and the time her symptoms of 
neuropathy initially presented in the early to mid-1990s.  In 
essence, he agreed with the March 2005 examiner who concluded 
that the issue could not be resolved without resorting to 
speculation.  

The Veteran and her representative were provided with a copy 
of this opinion and allowed a period of time to present any 
additional evidence or a response.  

In considering the evidence of record, the Board finds that 
the most probative evidence does not support a finding of 
service connection for the claimed neurological disorder.  
The Veteran was not diagnosed with a neurological disorder 
characterized as autonomic neuropathy with small fiber 
neuropathy in service or within one year of her discharge 
from service.  

Additionally, the evidence does not demonstrate continuity of 
symptomatology sufficient to establish service connection 
based on chronicity.  See 38 C.F.R. § 3.303(b).  Although she 
was seen for boot compression of the peroneal nerves in 
service as well as a spasm of the trapezius muscle trapping 
nerve, the neurological symptomatology that led to her 
diagnosis of a small-fiber neuropathy was not manifest until 
more than 10 years after her discharge from service.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Aside from her own statements, the medical evidence in 
support of the claim is the letter presented by a physician's 
assistant and a physician in family medicine.  Moreover, 
while they indicate that there was some evidence that 
neuromuscular disorders could possibly be connected to 
previous immunization, they did not present any documentation 
or studies related to such evidence.  

Neither they, nor the Veteran (despite her training as a 
registered nurse) are shown to be specialists in neurology, 
and the web-based and treatise evidence submitted by the 
Veteran is general in nature and does not relate to the 
Veteran's specific neurological situation.  

On the other hand, the January 2009 opinion noted that 
neurological symptoms that might be due to a reaction to an 
immunization typically presented within a month of the 
vaccination.  This clearly is not the case in the Veteran's 
circumstances as her constellation of symptoms began many 
years after she received the immunizations and experienced 
mononucleosis in service.  

This opinion, as well as the VA opinions provided in March 
2005, July 2005 and September 2005 are more probative because 
they were based on a full review of the Veteran's file and 
are not speculative in nature.  

Additionally, the July and September 2005 and January 2009 
opinions were rendered by physicians certified in the field 
of neurology.  See Winsett, supra.  

In his April 2009 Informal Brief, the Veteran's 
representative argued that the Board incorrectly limited the 
questions asked of the January 2009 specialist and violated 
Bielby v. Brown, 7 Vet. App. 260, (1994) (bias is shown when 
a request for medical evidence suggests an answer or limits 
the field of inquiry).  He also asserts that the January 2009 
opinion is too speculative and does not definitively indicate 
a cause for the Veteran's small-fiber neuropathy.  Hence, he 
believed that opinion was inadequate and that the Board 
should obtain another one in order to satisfy the duty to 
assist provisions of VCAA.  The Board disagrees.  

VA has obtained three separate opinions in conjunction with 
the Veteran's claim.  Those opinions, as well as the 
treatment records from Dr. Peltier, the Veteran's treating 
neurologist, conclude that the Veteran's small-fiber 
neuropathy appears to be of unknown etiology.  She has 
undergone extensive testing at both private and VA 
facilities, and the potential causes of her disease have been 
fully investigated and ruled out.  

The physicians who provided these opinions fully reviewed the 
Veteran's clinical files and claims folder, including her 
service treatment records, and the two neurologists also 
reviewed the web-based and treatise evidence submitted by the 
Veteran.  

While it is regrettable that the cause of the Veteran's 
disease cannot be identified, the fact that the etiology of a 
disease is determined to be unknown does not render the 
opinion inadequate.  Moreover, it need not be concluded that 
a disease is related to service in the absence of any other 
discernible cause.  

Additionally, the questions posed to the expert who provided 
the January 2009 opinion did not suggest an answer or limit 
the field of inquiry, as posited by the Veteran's 
representative.  A brief synopsis of the Veteran's clinical 
history was outlined and the physician was asked to render an 
opinion as to whether it was "at least as likely as not that 
the Veteran's current neurological condition had its clinical 
onset in active service or was caused by immunization 
injections or other incident of her period of active 
service?"  

While acknowledging that anything is possible, reviewing 
physician nevertheless opined that it was less probable that 
the Veteran's disability had its onset in active service or 
was otherwise due to an incident of her service, including 
the immunizations and episode of mononucleosis.  This opinion 
is not speculative in nature.  

In considering the record as a whole, the Board finds that VA 
has met its duty to assist the Veteran in the development of 
the claim and that the evidence before it is sufficient upon 
which to base a decision.  

The Board therefore concludes that an additional opinion 
would not be helpful on the question, and specifically finds 
that such examination/opinion is not necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Consequently, without more from the Veteran, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim.  Hence, service connection for a 
neurological disorder characterized as autonomic neuropathy 
with small fiber neuropathy must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1990).  



ORDER

Service connection for a neurological disorder characterized 
as autonomic neuropathy with small fiber neuropathy is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


